DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandan et al., “V2O5/C3H6N6. 
Regarding claims 8-11, Chandan discloses a cathode material for a cathode in a lithium ion battery (alkali metal ion battery), the cathode material comprises a C3H6N6 organic molecule melamine utilized as a structure stabilizing agent to produce V2O5 based hybrid through self-assembly of melamine organic molecules confined by V2O5 pallets. The self-assembly synthesis of hydrogen bonded (C3H6N6)0.67V2O5 results in a single phase hybrid structure (page.A3191, paragraph 5, abstract).  Chandan further discloses with a single phase, it is necessary to optimize the molar ratio of melamine versus the V2O5, the minimum molar ratio of 0.67 was required to obtain the right product (page. A3192, paragraph 3).  (CLAIMS 8-11)
Claim 12 (and subsequently claim 13) includes the following process steps:  “wherein the vanadium pentoxide is doped with a transition metal salt”, with specific metal salts of manganese salt, a copper salt, a tin salt being disclosed in claim 13. This is a process limitation which has not been given any patentable weight in a product claim.
 [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").  Applicant must show that the product would be different even though it is made by a different process. 
It should be noted applicant has presented (chosen in election) product claims.  The product claims 8 appears to be the end product.  Applicant may enter process limitations (Claims 12 and 13) as part of a product but they will not hold patentable weight.  Should applicant wish to have the process limitations carry patentable weight, he must show that the claimed product would be necessarily different than the reference product because of the process used in its manufacturing  or applicant may choose to have the process claims examined.  
According to MPEP 2113.I, examiner notes that in a product-by-process claims, the determination of patentability is based on the product itself. The product of claims 8, 9 and 10 as an active material for a cathode comprising a single phase hybrid structure which includes  
Response to Arguments
Applicant’s arguments, filed June 25, 2021, have been fully considered and are persuasive due to the amendments to the claims.  The 102(a)(2) rejection as being anticipated by Kim has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NIARA TRANT/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722